JOURNAL ENTRY
{¶ 1} The journal entry and opinion of this court in this case, released on December 19, 2003, contained an error on Page 17. The signature line of Judge Anne L. Kilbane on Page 17 is corrected to read: "Anne L. Kilbane, J. Concurs in Judgment only with the majority opinion and concurs with the separate concurring opinion."
 {¶ 2} It is hereby ordered that said journal entry and opinion of December 19, 2003 be amended nunc pro tunc to correct the error on Page 17, as stated above.
 {¶ 3} It is further ordered that, as so amended, said journal entry and opinion of December 19, 2003 shall stand in full force and effect in all its particulars.
Anne L. Kilbane and Diane Karpinski, JJ., concur.